Case 1:17-cr-00183-TWP-TAB Document 137 Filed 03/25/20 Page 1 of 2 PageID #: 1029




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                       )
                                                  )
                         Plaintiff,               )
         vs.                                      )    CASE NO. 1:17-cr-0183-TWP-TAB
                                                  )
  BUSTER HERNANDEZ,                               )
                                                  )
                         Defendant.               )


    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE OBJECTIONS AND/OR
        CORRECTIONS TO PRESENTENCE INVESTIGATION REPORT (“PSIR”)
         The Defendant, Buster Hernandez, by counsel, Mario Garcia, for his Motion for Extension

  of Time to File Objections and/or Corrections to Presentence Investigation Report (“PSIR”), states

  as follows:

     1. The PSIR was issued on March 19, 2020.

     2. The Defendant’s objections and/or corrections are currently due on April 2, 2020.

     3. This is the Defendant’s first Motion for Extension of Time to File Objections and/or

  Corrections to PSIR.

     4. The undersigned counsel has not yet been able to discuss the PSIR with the Defendant.

     5. The undersigned counsel requests an extension of time of fourteen (14) days, up to and

  including April 16, 2020, to file objections and/or corrections to the PSIR.

     6. This Motion is not filed for the purpose of harassment or delay.

     7. On information and belief, Assistant United States Attorneys, Kristina Korobov and

  Tiffany Preston do not object to this Motion.
Case 1:17-cr-00183-TWP-TAB Document 137 Filed 03/25/20 Page 2 of 2 PageID #: 1030




         WHEREFORE, the Defendant, Buster Hernandez, by counsel, respectfully requests the

  Court for an extension of time to file objections and/or corrections to the PSIR, up to and including

  April 16, 2020, and for all other just and proper relief.



                                                         Respectfully submitted,
                                                         BRATTAIN MINNIX GARCIA


                                                         By:/s/ Mario Garcia
                                                         Mario Garcia, #21638-49
                                                         Attorney for Defendant
                                                         One Indiana Square, Suite 2625
                                                         Indianapolis, IN 46204
                                                         (317) 231-1750



                                       CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of March, 2020, a copy of the foregoing was filed

  electronically. Notice of this filing will be made available by operation of the Court’s CM/ECF

  system.

                                                         /s/ Mario Garcia
                                                         Mario Garcia
